Citation Nr: 9910737	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  95-24 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for an atypical 
anxiety disorder, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel



INTRODUCTION

The veteran had active service from October 1964 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

The veteran's atypical anxiety disorder is productive of 
total occupational impairment.


CONCLUSIONS OF LAW

1.  The veteran's atypical anxiety disorder is 100 percent 
disabling under applicable schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.126, 4.132, 
Diagnostic Code 9400 (1996).

2.  A schedular rating of 100 percent having been granted, 
there is no legal entitlement to a total disability rating 
based on individual unemployability pursuant to 38 C.F.R. § 
4.16.  38 C.F.R. § 4.16(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A veteran's assertion of an increase in severity of a service 
connection disorder constitutes a well-grounded claim 
requiring that VA fulfill the statutorily required duty to 
assist found in 38 U.S.C.A. § 5107(a) (West 1991) because it 
is a new claim and not a reopened claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Factual Background

The veteran was originally service connected for an atypical 
anxiety disorder effective in August 1965 and assigned a 10 
percent disability rating.  This disability is currently 
evaluated as 50 percent disabling.

In September 1994, Stanley Brody, M.D., informed the RO that 
the veteran was in a methadone treatment program for 
treatment of an opiate addiction.  Dr. Brody noted that this 
addiction was not a disability in the usual sense of the 
word.  The doctor indicated that the veteran took oral 
methadone daily, was employed, and was not in any way 
physically impaired relative to the condition for which he 
was receiving treatment.

According to a November 1994 VA psychiatric examination 
report, the veteran recounted that he could not hold a job.  
He reported that he was a licensed independent social worker 
with a master's degree.  Until a year prior to the 
examination, he was a prescreener for Montgomery County, 
Ohio.  After that, he had held 10 different jobs.  He 
subjectively complained that he was paranoid, anxious, and 
depressed.  He described himself as emotionally explosive, 
forgetful, argumentative, and unable to sleep.  He added that 
he had racing thoughts.  Objective examination revealed that 
the veteran was tense and anxious during the interview.  His 
psychomotor activity level was normal, and he was cooperative 
and spontaneous.  His associative processes were tight, 
coherent and logical.  His tone of speech was matter of fact 
and somewhat flattened.  His stated mood was depressed.  The 
examiner observed that his affect was mild to moderate 
depression.  

The veteran described feeling jumpy, irritable almost all the 
time, depressed and sometimes hopeless but not suicidal.  His 
depression had been going on for a year, he had no motivation 
or interests, and he was irritable and explosive.  His sleep 
was reportedly poor with increased sleep latency plus early 
morning awakening, and he had poor concentration.  The 
veteran also described some psychotic symptomatology.  He 
reported that he could not hear what was going on around him.  
Furthermore, he felt that people were sneaking on him, and he 
could not "stand it."  He did not trust anyone.  He felt 
like the people at his last job were out to get him.  He 
would not talk about himself to others because he thought 
that even his friends would use any personal information 
against him.  He felt that he was being watched.  He denied 
any hallucinations.  The veteran described daily dreams of 
falling from heights and he had repetitive thoughts about 
falling and his thoughts about falling would lead to anxiety 
attacks.  He had been having the anxiety attacks with 
shortness of breath, palpitations, sweating, a pounding 
heart, strange sensations in the body, and the fear of 
"losing his mind."  He said that these have been occurring 
several times a day.  He had intense fear when he looked out 
of windows.  He said that this always caused these anxiety 
attacks.  He tried to control this by leaving the situation.  
His thoughts would stop if he could get down the stairs and 
get to the first floor.  He refused to fly on airplanes 
because this would immediately cause the panicky feelings and 
anxious feelings.  He would not go down elevators.  He had no 
interest in anything and he had no motivation.  He only felt 
close to his therapist.  He did not feel love or warmth for 
other people, and he did not see much for himself in the 
future.  

As mentioned, he reported difficulty sleeping, outbursts of 
rage, explosions of anger, poor concentration, always being 
on guard, and he had physiological reactivity upon exposure 
to events that resembled the falling experience.  

The veteran was oriented in all spheres.  His immediate 
recall was five out of five objects.  His delayed recall 
after three minutes was three out of five objects.  Questions 
of judgment were answered in an appropriate mature fashion.  
He was able to make comparisons in an abstract manner.  It 
should be mentioned that the veteran described these panic 
attacks that were mentioned earlier as occurring two to three 
times per day.  He said that sometimes it would happen 
several times a day.  He said that he had never had any 
relief for these.  The examiner concluded that the veteran 
was capable of managing his own benefits in his now best 
interests.  The examiner diagnosed continuous narcotic 
dependence, alcohol dependence in remission, chronic post-
traumatic stress disorder, panic disorder without 
agoraphobia, and dysthymic disorder.  

In a May 1996 letter, Debra Grayson, D.O., the veteran's 
private osteopath, opined that the veteran was permanently 
and totally disabled as a result of the injuries sustained in 
April 1985 and of his depression and anxiety.  Dr. Grayson 
added that the April 1985 injury aggravated his depression 
and anxiety.  Furthermore, the veteran's anxiety and 
depression interfered with his ability to adapt to social and 
employment related situations.  His psychiatric disorder also 
interfered with his concentration and memory, which was 
significant given that the veteran was a psychological 
counselor.  In the veteran's present state of mind, he had 
difficulty empathizing with his clients.  Dr. Grayson 
concluded that she hoped that this information would assist 
in obtaining a permanent disability for the veteran.

According to a July 1996 VA examination report, the veteran 
complained that he stayed anxious all the time and it had 
progressively worsened since he quit his job at the Daymont 
Mental Health Center.  At times he felt that he was going to 
explode.  He also said that he had insomnia.  Recently, he 
was unable to keep a job, as "every" employer would 
ultimately fire him due to his anger and inability to focus.  
He claimed that he was seeing a private psychiatrist and that 
he was on Tegretol since he could not stand the side effects 
of anti-depressants.  He stated that he was also seeing a 
therapist at least once or twice a month.  

The veteran claimed that he had been drinking from the early 
1970s up until 1980, when he entered the Alcohol Program at 
the Talbot Hall.  He claimed that in 1989, he got drunk for 
two weeks but quit and went back for treatment at Riverside 
Hospital for 30 days as an inpatient.  He reported that he 
had not had anything to drink since, and he had been 
attending Alcohol Anonymous (AA) meetings since.  

On objective examination, the veteran was neat in appearance 
and alert.  He was tense and anxious but his psychomotor 
activity level was normal.  His speech was coherent and 
logical.  His prevailing mood was one of moderate depression.  
He was expressing death but he was not suicidal.  He claimed 
that he lost interest in everything including sex.  The 
veteran presented some paranoid thinking, stating that he 
felt sometimes that someone was behind him.  When he was 
alone, or in an area which was loud, he easily became 
anxious.  Sometimes, he reportedly heard his former drill 
instructor who was threatening to kill him.  While sleeping, 
he reportedly sometimes became combative and his wife had to 
sleep in the other room.  He was normally oriented in all 
spheres, his memory was intact, and his sensorium was clear.  
The diagnosis was major recurrent depression.  

The examiner commented that, in reviewing the record, his 
polysubstance abuse and anxiety disorder were independent of 
each other.  The anxiety symptoms were part of his major 
depression.  Regarding the polysubstance abuse, the patient 
continued to use these substances, despite having a 
persistent or recurrent physical or psychological problem 
that was likely have a cause or exacerbation by the 
substance.  In the anxiety disorder, the symptoms were not so 
severe, unlike the polysubstance abuse.  The patient with 
polysubstance abuse may present a psychotic episode or 
depression, with suicidal tendency.  In the anxiety disorder, 
the patient had more insight than in the polysubstance abuse.  
Since the veteran was service connected for anxiety disorder, 
he would continue to have conflict with his co-workers 
because he easily became frustrated.  As far as his chosen 
occupation, the examiner opined that the appellant could 
probably perform with a light load or part time job, which 
would diminish a lot of stress for him.  The examiner 
assigned a Global Assessment of Functioning (GAF) of 60, and 
51 for the past year.

In August 1997, the veteran submitted records associated with 
his employment history.  The records cumulatively show that 
he was written up and fired from jobs due to personality 
conflicts and insubordination.  He also submitted a number of 
employment rejection notices addressed to the veteran dated 
within the last several years.    

In May 1997, Wilmer Furuta, M.D., disclosed that he had 
treated the veteran since May 1996.  In reviewing his history 
and examining him, Dr. Furuta diagnosed the veteran with 
bipolar disorder with the most recent episode being manic.  
The doctor elaborated that he saw the veteran when he was 
severely depressed and manic.  Dr. Furuta expressed that when 
manic, the veteran had flight of ideas, "motor" excitement, 
severe insomnia and explosive anger.  His job history was 
erratic exemplified by his continued questionable judgments.  
Dr. Furuta concluded that the veteran was unable to work and 
that he should be considered for a total disability.  

In March 1998, VA examined the veteran again.  The examiner 
indicated that he reviewed the veteran's claims file and his 
medical history.  The veteran stated that he continued to be 
depressed and anxious; he had lost interest in any pleasure; 
and he attempted to isolate himself from others.  He tried to 
be domineering or tried to dominate conversations.  He would 
insult people and leave.  He would become easily frustrated 
and angry.  For example, he related that he would cry a lot 
and isolate himself from society.  He indicated that the 
medications helped his memory and depression a little bit.  
He indicated that he used to drink heavily and use drugs, but 
he had been sober since 1980, after he was treated.  In 1998, 
however, he claimed that he got drunk for two weeks so he 
reentered Riverside for 30 days.  "Since then," he had been 
clean and sober.  

On objective examination, he was alert.  He was tense and 
anxious and his prevailing mood was moderate to severe 
depression.  He was calm and cooperative.  He denied suicidal 
or homicidal ideation.  He denied hallucinations and there 
were no delusions expressed.  He was oriented to time, place 
and person.  His memory for past and remote events was good, 
but his short term memory was getting bad, according to the 
veteran.  His speech was coherent and relevant.  His thought 
processes were well organized.  He stated that he would sweat 
a lot and he had a pounding heart beat most of the time.  He 
stated that he could not complete what he started.  He had 
problems controlling his impulses.  He slept poorly and he 
would pace the floor all night long.  Sometimes he would 
dress to go for a walk early in the morning between two and 
four a.m.  The veteran had some insight into his present 
condition with good judgment.  The diagnosis was major 
recurrent depression.  The current GAF was 40, because he 
could not get along with his supervisors and could not take 
orders.  He alienated people.  The examiner elaborated that 
the veteran presented symptoms of depression and anxiety.  At 
this time, the examiner could not distinguish between 
symptoms caused by his anxiety disorder and those 
attributable to substance abuse due to the fact that the 
veteran "had been" clean and sober since 1989.  The 
examiner found that the veteran could not work in his chosen 
field at this time since he tried to alienate people, tried 
to dominate conversations, and could be explosive.

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1 (1998).  Similarly, 38 C.F.R. § 
4.2 (1998) requires that the rating specialist interpret 
reports of examination in light of the whole-recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately the 
elements of disability present. 

Each disability must be considered from the point of view of 
the veteran working or seeking work.  The basis of a 
disability rating is the ability to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. § 4.10 (1998).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective November 7, 1996, VA amended several sections of 
the Rating Schedule in order to update the portion of the 
Rating Schedule, pertaining to mental disorders to ensure 
that current medical terminology and unambiguous criteria are 
used.  38 C.F.R. §§ 4.125 to 4.130 (1998).

Also, the general rating formula for mental disorders was 
replaced with different criteria, and, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform with the DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition, of the American 
Psychiatric Association.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the old, pre-November 1996 criteria, the diagnostic 
codes found at 38 C.F.R. § 4.132 (1996) provided that a 50 
percent rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired; and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was warranted when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired.  In such 
cases, the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent schedular 
evaluation was warranted when the attitudes of all contacts, 
except the most intimate, were so adversely affected as to 
result in virtual isolation in the community; there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there was a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132 (1996).  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 was an independent basis 
for granting a 100 percent rating.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).

A review of the evidence of record, with particular emphasis 
on the March 1998 VA examination report, and the May 1997 
letter from Dr. Furuta, reveals that the veteran has been 
unemployed largely as the result of an inability to tolerate 
authority, due to symptoms associated with his atypical 
anxiety disorder.  He is unable to adapt socially and 
vocationally.  In the March 1998 VA examination report, the 
VA psychiatrists assigned a GAF of 40.  This indicates that 
the veteran was unable to work.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  American Psychiatric Association, DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition.  
While a GAF of 40 alone is not conclusive, when considered in 
light of the evidence of record, it indicates that the 
veteran's anxiety disorder totally impairs his occupational 
functioning as he is unable to gain or retain a job.  Hence, 
medical opinions of record support a conclusion that the 
veteran is unemployable due to the service-connected atypical 
anxiety disorder.

While the medical evidence shows that the veteran is also 
disabled by various non-service-connected conditions, the 
clinical record fails to differentiate them from his service-
connected atypical anxiety disorder, and the medical doctors 
have been unable to so differentiate when requested.  When it 
is not possible to separate the effects of the service-
connected condition versus a nonservice-connected condition 
(such as a personality disorder), 38 C.F.R. § 3.102 requires 
that reasonable doubt be resolved in the claimant's favor, 
thus attributing such signs and symptoms to the service-
connected disability.  Mittleider v. West, 11 Vet.App. 181, 
182 (1998), citing 61 Fed. Reg. 52,698 (1996).  Accordingly, 
after resolving reasonable doubt in the veteran's favor, the 
Board concludes that a 100 percent disability rating for the 
appellant's service-connected atypical anxiety disorder is 
warranted.  Since the Board concludes that a 100 percent 
evaluation is warranted under the old criteria, it is not 
necessary to address the new rating criteria.

The Board notes that the veteran also claims entitlement to 
TDIU benefits.  However, applicable regulations provide that 
total disability ratings for compensation may be assigned, 
"where the schedular rating is less than total."  See 38 
C.F.R. § 4.16(a) (1998).  As the Board has herein determined 
that a 100 percent schedular evaluation is in order for the 
veteran's claim, 38 C.F.R. § 4.16(a) is no longer applicable 
and the veteran's claim of entitlement to TDIU benefits is 
moot.


ORDER

Entitlement to a 100 percent disability rating for atypical 
anxiety disorder is granted, subject to the provisions 
governing the payment of monetary benefits.

A total disability rating based on individual unemployability 
pursuant to 38 C.F.R. § 4.16 due to service connected 
disabilities is denied.


	
		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 

